Status under America Invents Act
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 
Acknowledgement of Request for Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 23, 2021 has been entered.
 
Rejection Based on 35 U.S.C. 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	

Claims 16-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
	In accordance with the “2019 Revised Patent Subject Matter Eligibility Guidance,” issued January 7, 2019 the pending claims are analyzed as follows - 
	Step 1 - In regard to claims 16-26 directed to “a computer implemented method of controlling tooth movements for correcting malocclusions”  that uses one or more generic computer processors (paragraph [0036]) to receive digital models, determine a movements, assign a three-dimensional sphere of influence, monitor, compare and if necessary adjust a movement plan;  the “method” is within the 35 U.S.C. 101 statutory category of a “process” (MPEP 2106.03), but falls into the judicial exception (MPEP 2106.04).
	Step 2A – In regard to claims 16-26, the claimed invention is directed to an abstract idea (MPEP 2106.04(a)) without reciting additional elements that amount to significantly more than the judicial exception (MPEP 2106.05).   The claimed invention is directed to a mental process – concepts that are capable of being performed in the human mind – including observations, evaluations and judgements.  More particularly, the step of “receiving a plurality of digital tooth models” may be performed mentally (an orthodontist visually receives data (tooth type, position, angulation etc.) regarding a plurality of a patient’s teeth); the step of “determining movement for each digital tooth model” may be performed mentally (the orthodontist determines which direction each tooth needs to be moved in order to position it in alignment); the step of “assigning a three-dimensional sphere of influence . . . to each of the tooth models” 
	Step 2B – In regard to claims 16-26, the claimed steps are algorithms capable of being performed mentally and represent nothing more than concepts related to performing mathematical calculations which fall within the judicial exception.  The preamble limitation of claim 16, that the method is a “computer-implemented method” appears to be in reference to the generically disclosed “computer system (which includes one or more processors)” 
	The analysis of data in a particular field and the stating those functions in general terms, without limiting them to technical means for performing the functions is an abstract idea and does not meet the requirements of 35 U.S.C. 101.  The claims do not require that the method be implemented by a particular machine and they do not require that the method particularly transform a particular article.  The claims set forth a process of analyzing information of a specific content and are not directed to any particularly asserted inventive technology for performing those functions.  Nothing in the claims or specification requires anything more than a conventional prior art computer for analyzing numbers according to a mathematical algorithm.  The claimed system and method fall with the judicial exception to patent eligible subject matter of an abstract idea without significantly more.  See Elec. Power Grp., LLC v. Alstom S.A., 119 USPQ2d 1739 (Fed. Cir. 2016) for further guidance.  
	In regard to claim 26, the “fabricating a plurality of dental appliances” limitation; the step is unrelated to the other method steps and requires nothing more than the conventional manufacture of generic dental appliances, and as such fails to add significantly more to the 
	In regard to claim 1, the method step of “adjusting the movement of one or more teeth . . . based on a comparison of the actual state and expected state” is understood as requiring an actual physical manipulation of a subject’s teeth based on the other claimed steps and as such adds significantly more to the abstract idea.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, the preamble indicates that a “computer implemented method” is being set forth, however, the claim specifically requires a step of “adjusting the movement of one or more teeth” – it is unclear how a computer implemented method is capable of implementing the physical step of adjusting the movement of a tooth.


Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-54 of U.S. Patent No. 10,548,690.  Although the claims at issue are not identical, they are not patentably distinct from each other because with regard to pending claims 1 and 16 patented claims 1 and 16 of ‘690 sets forth the receiving step (claim 1, ‘690); the determining step (claim 16, ‘690);  the assigning of 3D spheres of influence step (claims 1 and 16, ‘690); the monitoring step (claim ’16, ‘690); the comparing step (claim 16, ‘690) and the adjusting step (claim 16, ‘690) – the differences in the language used to set forth the previously patented subject matter is obvious and fails to set forth a patentably distinct invention from that previously patented.  In regard to claim 2, note patented claim 1 of ‘460.  In regard to claims 3-12, note patented claims 17-26 respectively of ‘690.  In regard to claim 13, determining to restart one of the tooth models of patented claim 1 of ‘690 would have been obvious to one of ordinary skill in the art as a matter of routine practice.  In regard to claims 14, 15 and 26, .

	The application has been reassigned because Examiner Sparks is no longer with the Office.  If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
(571) 272-4712